THE THIRTEENTH COURT OF APPEALS

                                     13-20-00097-CV


    Ganado Nursing and Rehabilitation Center, Inc. and TAG MGT Services, LLC
                                          v.
Amalia Poulton, Individually and as Representative of the Estate of Frances Garcia, and
                                     Jesse Gomez


                                     On Appeal from the
                       135th District Court of Jackson County, Texas
                            Trial Court Cause No. 18-11-15800


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

October 1, 2020